Order filed October 3, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00195-CV
                                  __________

            SUSAN DAVIS VAN DYKE ET AL., Appellants
                                         V.
                  H & S FARMS, INC. ET AL., Appellees


                     On Appeal from the 118th District Court
                            Martin County, Texas
                          Trial Court Cause No. 6848


                                     ORDER
      All but one of the appellants in this cause have filed, or joined in, a motion to
abate this appeal. Those appellants request that this appeal be abated pending the
outcome of a related appeal that may affect the matters at issue in the instant cause.
The related appeal is Cause No. 11-18-00050-CV, Susan Davis Van Dyke et al. v.
The Navigator Group et al., which was submitted at oral argument on June 6, 2019.
The movants indicate that the summary judgment being appealed in this cause is
grounded upon the prior summary judgment that is at issue in Cause No. 11-18-
00050-CV and that the outcome of the current appeal will likely be dependent on the
outcome of this court’s decision in Cause No. 11-18-00050-CV. According to the
movants, Appellees oppose the motions to abate, but Appellees have not filed a
response in this court. After considering the motions to abate, we are of the opinion
that, for purposes of judicial economy, the motions should be granted. Accordingly,
we grant the motions and abate the appeal in the instant cause.
        This appeal is abated until this court issues an opinion in Cause No. 11-18-
00050-CV or until further order of this court.


                                                                   PER CURIAM


October 3, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2